317 F.2d 927
VESSEL JUDITH LEE ROSE, INC., Respondent, Appellant,v.Dorothy M. CHERMESINO, Administratrix, Libelant, Appellee.
No. 6104.
United States Court of Appeals First Circuit.
June 19, 1963.

Appeal from the United States District Court for the District of Massachusetts, Sweeney, Chief Judge.
Solomon Sandler, Gloucester, Mass., for appellant.
Melvin I. Bernstein, Gloucester, Mass., with whom Miles J. Schlichte, Gloucester, Mass., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
We quite agree with the result reached by the court below in this case, D.C., 211 F.Supp. 36.


2
Judgment will be entered affirming the judgment of the District Court.